                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

NORTHERN NATURAL GAS CO.,
                Plaintiff,

      v.

APPROXIMATELY 9117.53 ACRES in Pratt,                  No. 10-1232-JTM
Kingman, and Reno Counties, Kansas,
as further described herein;
                     et al.,
                     Defendants.



                            MEMORANDUM AND ORDER


      For good cause shown, the plaintiff’s Motion for Leave (Dkt. 1116) is hereby
granted, and plaintiff shall file instanter its Response to the pending Motion to Alter or
Amend.
      IT IS SO ORDERED, this day of May, 2019


                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge
2
